Citation Nr: 0932810	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas.

The Veteran testified in a Travel Board hearing at the RO 
before the undersigned in February 2009.  A transcript of the 
hearing is included in the claims file.  The Veteran stated 
in a July 2009 letter to the Board that he would like a 
videoconference hearing; however, his request for a hearing 
before the Board has already been fulfilled.  The Veteran, in 
his letter to the Board has failed to indicate that his prior 
hearing, held only six months ago, was inadequate in any way.  
Therefore, the request for a second hearing is denied.  


FINDING OF FACT

The competent evidence, overall, demonstrates that the 
Veteran's hepatitis C was not incurred in or the result of 
active duty from April 1972 to May 1974.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran claims that his hepatitis C was incurred during, 
or caused by, his time in service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records.  These records indicate treatment for 
hepatitis C beginning in June 1999.  Based on this evidence, 
the first requirement of a current disability is fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) indicate that the Veteran was 
diagnosed with "acute viral hepatitis" and hospitalized in 
August 1973.  An October 1973 STR includes an impression of 
"resolved hepatitis".  The Veteran's separation examination 
in January 1974 noted hepatitis in 1973, indicated by a 
hepatitis-associated antigen.  As the treatment records do 
not indicate for what type of hepatitis the Veteran was 
treated in service, the Board finds that the service records 
provide some probative evidence for this claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The Board notes that the Veteran had no tattoos at enlistment 
and that the separation examination in 1974 noted no new 
tattoos obtained during service.  The evidence, including the 
Veteran's testimony before the Board in February 2009, 
indicates that the Veteran believes he acquired hepatitis C 
after sexual intercourse with an affected person.  A May 2005 
VA treatment record also noted intranasal cocaine and heroin 
as risk factors.  

Notably, the first evidence of hepatitis C treatment for the 
veteran was in June 1999, when he was first diagnosed with 
hepatitis C.  The treatment records fail to indicate any 
connection between service and the disease diagnosed many 
years after service.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period 
of absence of complaints).   

The Veteran was afforded a VA medical examination in March 
2007.  The examiner noted that the Veteran's hepatitis in 
1973 was of undiagnosed type, also stating that tests were 
not available at that time for hepatitis C.  The examiner 
found that the Veteran's symptoms were more consistent with 
acute hepatitis A and the Veteran's girlfriend had had a 
similar illness about a month before the Veteran became ill.  
The examiner opined that it is more likely than not that the 
Veteran did not have positive tests for hepatitis A or B in 
1999 because if he had he would not have been given 
immunizations for those two diseases.  Current studies 
indicated antibodies, but not antigen, for hepatitis B was 
negative, and the examiner noted that this was consistent 
with several results of immunizations rather than infection 
with hepatitis B.  Similarly, the hepatitis A antibody was 
consistent with immunization and does not necessarily 
indicate that he had previous hepatitis A, although the 
examiner stated that that could not be said without resort to 
speculation.

The examiner stated that it is impossible to say whether the 
Veteran had hepatitis C while on active duty in 1973 because 
it was not identified at that time and there is no way to say 
other than to resort to speculation that he had hepatitis C 
prior to his evaluation in 1999.  In the examiner's opinion, 
it is more likely than not that the Veteran's acute hepatitis 
in 1973 was hepatitis A, but stated that that is speculative.  
The Veteran denied IV drug use.  

Importantly, the examiner noted that hepatitis C is 
uncommonly spread by sexual activity and the source of 
hepatitis C is speculative.  The examiner concluded that it 
is less likely than not that the Veteran's hepatitis C is 
related to the acute illness that he had in 1973.

The Board finds that the examiner's opinion is entitled to 
great probative weight, as it took into account the Veteran's 
entire medical history and a complete physical examination.

Simply stated, the Board finds that the post-service 
treatment records and the service records provide evidence 
against this claim, indicating that the Veteran's hepatitis C 
is less likely than not related to service.  There is no 
clear medical evidence relating the disease to service and 
the Board finds that the medical records in this case provide 
evidence against this claim, indicating a problem that began 
many years after service with no connection to service. 

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Veteran's opinions regarding the etiology of his 
hepatitis C are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any medical opinion 
linking or indicating a link to service.  In sum, the medical 
evidence demonstrates that the Veteran is not entitled to 
service connection for hepatitis C.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Duty to notify and assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in November 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


